Filed 12/23/14 P. v. Ratliff CA4/2



                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                        E061311

v.                                                                        (Super.Ct.No. RIF091977)

DEVERON JACQUES RATLIFF,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Christian F. Thierbach,

Judge. Affirmed.

         John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
         On July 19, 2002, defendant and appellant Deveron Jacques Ratliff was sentenced

to 25 years to life plus 24 years in state prison for violations of assault with a deadly

weapon (Pen. Code,1 § 245, subd. (a)(1), count 2) and possession of a firearm by a

convicted felon (former § 12021, subd. (a)(1), count 4).2 The sentence included time

imposed for a personal firearm use enhancement (§ 12022.5, subd. (a)), a gang

enhancement (§ 186.22, subd. (b)), and having prior serious felony convictions (§ 667,

subd. (a)). The trial court awarded defendant 745 days of presentence custody credit (648

actual and 97 conduct). On August 14, 2002, the court considered a probation

memorandum and gave defendant an additional seven days of presentence custody credit

(654 actual and 98 conduct), for a total of 752 days.3 On November 18, 2004, the court

modified defendant’s sentence by striking the 10-year term for the gang enhancement and

imposing a minimum parole eligibility term of 15 years. (§ 186.22, subd. (b)(5).) On

May 16, 2014, defendant filed a motion for correction of presentence custody credits,

pursuant to section 1237.1, arguing that he was entitled to additional presentence custody

credits for time spent in jail in Arkansas, prior to being arraigned in California. The court

held an ex parte hearing and denied the motion.



         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

         2   Section 12021 was repealed in 2012.

         3
       On August 19, 2014, pursuant to a letter from appellate counsel, the court
amended the abstract of judgment to reflect 752 days of presentence custody credits.

                                                2
       Defendant filed a notice of appeal regarding the order denying his motion for

correction of presentence custody credits. We affirm.

                            PROCEDURAL BACKGROUND

       Defendant was convicted of one count of assault with a deadly weapon (§ 245,

subd. (a)(1)) and possession of a firearm by a convicted felon (former § 12021,

subd. (a)(1)).

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether defendant is entitled to credit for the

days spent in custody in Arkansas, which are attributable to this case. Counsel has also

requested this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                 HOLLENHORST
                                                               J.
We concur:


RAMIREZ
                      P. J.


KING
                         J.




                                        4